LPBP INC. Annual Meeting of Shareholders of LPBP Inc. (“LPBP”) April 4, 2013 REPORT OF VOTING RESULTS TOTAL SHARES VOTED:61.78 % OF ISSUED & OUTSTANDING: 94,467,973 Matters Voted Upon: Voted by Proxy General Business Outcome of Vote % in Favour 1. The election of directors of LPBP for the following year. Carried by a show of hands 2. The appointment of Ernst & Young LLP as independent auditors of LPBP forthe following year and authorize directors to fix their remuneration Carried by a show of hands
